Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 1 of 22 PageID: 143




                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


Defense Distributed,                     Civil Action No. _______________
Second Amendment Foundation, Inc.,
Firearms Policy Coalition, Inc.,
Firearms Policy Foundation,
The Calguns Foundation,
California Association of Federal
Firearms Licensees, Inc., and
Brandon Combs,
                   Plaintiffs,

                  v.

Gurbir Grewal, Attorney General of the
State of New Jersey,
                  Defendant.


                       Declaration of Brandon Combs




BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
Chad Flores*                             Daniel L. Schmutter
cflores@beckredden.com                   dschmutter@hartmanwinnicki.com
Daniel Hammond*                          74 Passaic Street
dhammond@beckredden.com                  Ridgewood, New Jersey 07450
Hannah Roblyer*                          (201) 967-8040
hroblyer@beckredden.com
1221 McKinney Street, Suite 4500
Houston, Texas 77010
(713) 951-3700

*Pro hac vice motions to be filed

                             Counsel for Plaintiffs
 Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 2 of 22 PageID: 144




                   DECLARATION OF BRANDON COMBS

I, Brandon Combs, declare as follows:

1.    I am the founder and president of institutional plaintiff Firearms Policy
      Coalition, Inc. (FPC), founder and president of institutional plaintiff
      Firearms Policy Foundation (FPF), the secretary and executive director of
      institutional plaintiff The Calguns Foundation (CGF), the founder and
      executive vice president of institutional plaintiff California Association of
      Federal Firearms Licensees, Inc. (CAL-FFL), and the creator and developer
      of CodeIsFreeSpeech.com. I am a Life member in good standing of Second
      Amendment Foundation and a current member in good standing of Defense
      Distributed “LEGIO,” Defense Distributed’s “political and technical
      fraternity.” I reside outside of the State of New Jersey.

2.    The CodeIsFreeSpeech (CIFS) project, located online at
      CodeIsFreeSpeech.com, is a project of Firearms Policy Coalition, Inc.,
      Firearms Policy Foundation, The Calguns Foundation, California Association
      of Federal Firearms Licensees, Inc., and individuals, including me, who are
      passionate about the Constitution and individual liberties, including the
      freedom of speech.

3.    CodeIsFreeSpeech.com is a publicly-available Web site for the publication
      and re-publication of truthful, non-misleading, non-commercial political
      speech and information that is protected under the United States
      Constitution. The purpose of the CIFS project is to allow people to share
      knowledge and empower them to exercise their fundamental, individual
      rights. CIFS contains, among other things, links to digital instructions in the
      form of computer-aided design files or other code or instructions stored and
      displayed in electronic format as a digital model that may be used to program
      a three-dimensional printer to manufacture or produce a firearm, firearm
      receiver, magazine, or firearm component.

4.    Firearms Policy Coalition, Inc. (FPC) is a 501(c)4 non-profit membership
      organization incorporated under the laws of Delaware with its principal place
      of business in Sacramento, California, with members and supporters
      throughout the country. FPC's primary mission is to protect and defend the
      Constitution of the United States and the People’s rights, privileges, and
      immunities deeply rooted in this Nation’s history and tradition through all
      lawful activities and programs, with a focus on the fundamental, individual
      right to keep and bear arms and freedom of speech. FPC has participated in
      and funded First Amendment direct advocacy (lobbying), grassroots
      advocacy, education, litigation, and other activities to defend and advance the
      freedom of speech. FPC is a partner (with FPF) in K12speech.com, a website
 Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 3 of 22 PageID: 145




     and initiative to help students and parents understand and lawfully exercise
     their rights, among other things.

5.   Firearms Policy Foundation (FPF) is a 501(c)3 non-profit membership
     organization incorporated under the laws of Delaware with its principal place
     of business in Sacramento, California, with members and supporters
     throughout the country. FPF’s primary mission is to protect and defend the
     Constitution of the United States and the People’s rights, privileges, and
     immunities deeply rooted in this Nation’s history and tradition through all
     lawful charitable activities and programs, with a focus on the fundamental,
     individual right to keep and bear arms and freedom of speech. FPF has
     participated in and funded First Amendment advocacy, education, litigation,
     and other activities to defend and advance the freedom of speech. FPF is a
     partner (with FPC) in K12speech.com, a website and initiative to help
     students and parents understand and lawfully exercise their rights, among
     other things.

6.   The Calguns Foundation (CGF) is a 501(c)3 non-profit membership
     organization incorporated under the laws of California with its principal
     place of business in Sacramento, California. CGF is dedicated to promoting
     education about California and federal firearm laws and protecting the civil
     rights of California gun owners. CGF has participated in and funded First
     Amendment education, litigation, and other charitable activities to defend
     and advance the freedom of speech.

7.   California Association of Federal Firearms Licensees, Inc. (CAL-FFL) is a
     501(c)6 non-profit membership organization incorporated under the laws of
     California with its principal place of business in Sacramento, California.
     CAL-FFL members include firearm dealers, training professionals, shooting
     ranges, collectors, gun owners, and others who participate in the firearms
     ecosystem. CAL-FFL's mission is to defend and advance the interests of its
     members and the firearms ecosystem without compromising individual or
     economic rights. CAL-FFL has supported Second Amendment and First
     Amendment direct advocacy, grassroots advocacy, education, litigation, and
     other activities to defend and advance constitutional rights and a free
     market.

8.   I began creating and developing CIFS during the week of July 22, 2018. CIFS
     was launched and made public on the Internet on July 31, 2018. At the time
     of its launch, CIFS used the Internet technology services of Professional Edge
     LLC (PELLC). The owner of PELLC represented to me that their Web
     hosting services utilized a software management layer that directed the use
     of Amazon AWS products, including Web servers.
 Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 4 of 22 PageID: 146




9.    On or about 4:04 p.m. August 1, 2018, CIFS was subject to a “takedown” from
      Amazon AWS under Abuse Case Number 17329175247-1. PELLC forwarded
      to me a copy of the takedown demand sent by Amazon AWS from Amazon
      EC2 Abuse (ec2-abuse@amazon.com). Referring to the URL
      http://codeisfreespeech.com/code_files/liberator_complete.zip, the takedown
      stated:

            * Comments:
            <<<
            “Liberator (Download)- The Liberator is a physible [sic],
            3D-printable single shot handgun, the first such printable
            firearm design made widely available online, designed by
            Defense Distributed"

            In order to comply with the temporary restraining order,
            the reported content must be taken down immediately.

      Exhibit A is a true and correct copy of this message.

10.   The temporary restraining order referred to in the Amazon AWS takedown
      demand did not restrain or otherwise enjoin or apply to CIFS, FPC, FPF,
      CGF, CAL-FFL, or me.

11.   In response to the takedown demand and the fact that Amazon AWS could
      not be trusted to defend its customers and their important content against
      baseless attacks, CIFS ceased using Amazon AWS services and was migrated
      to other Web service providers that day.

12.   PELLC represented to me that, through their conversations with Amazon
      AWS in response to the takedown demand, they were led to believe that a
      government actor may have sent Amazon AWS the takedown demand.
      According to PELLC, Amazon AWS would not disclose to them any
      information about the takedown demand sender.

13.   After the migration was complete, on or about August 2, 2018,
      CodeIsFreeSpeech.com began to utilize Cloudflare services.

14.   On or about August 4, 2018, Facebook banned the CodeIsFreeSpeech.com
      URL and “de-platformed” content about CIFS that contained the domain
      name. Facebook and Instagram began to actively block comments, posts, or
      even private messages containing the CodeIsFreeSpeech.com URL.

15.   At approximately 12:50 p.m. Pacific Time on February 2, 2019, a takedown
      demand that was sent by the New Jersey Office of the Attorney General to
 Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 5 of 22 PageID: 147




      Cloudflare was forwarded to me through an email originating from
      “Cloudflare Abuse”. The takedown demand stated:

            This is a notice to Cloudflare that you are serving files
            consisting of 3D printable firearms in violation of NJ Stat.
            Ann. § 2C:39-9 3(I)(2). These files are accessible via
            Cloudflare's New Jersey datacenter. You shall delete all
            files described within 24 hours or we will be forced to press
            charges in order to preserve the safety of the citizens of
            New Jersey.

      Exhibit B is a true and correct copy of this message.

16.   The “Reported URLs” in the New Jersey takedown demand were
      as follows:

       §   https://codeisfreespeech.com/code_files/liberator_complete.zip
       §   https://codeisfreespeech.com/code_files/ar15_lower_machining/instructions.pdf
       §   https://codeisfreespeech.com/code_files/ar15_80_percent_lower.zip
       §   https://codeisfreespeech.com/code_files/ar15_complete.zip
       §   https://codeisfreespeech.com/code_files/ar10_complete.zip
       §   https://codeisfreespeech.com/code_files/ruger_10-22_complete.zip
       §   https://codeisfreespeech.com/code_files/1911_complete.zip
       §   https://codeisfreespeech.com/code_files/vz58_complete.zip
       §   https://codeisfreespeech.com/code_files/beretta_92fs_complete.zip
       §   https://codeisfreespeech.com/checksum.txt
       §   https://codeisfreespeech.com/gun.png
       §   https://codeisfreespeech.com/

17.   In an effort to comply with the takedown demand, I engaged the services of a
      network engineer at my expense. Exhibit C is a true and correct copy of an
      invoice received for these services.

18.   At approximately 1:12 p.m. Pacific Time that same day, access to files at
      CodeIsFreeSpeech.com were restricted, thus making them inaccessible to
      anyone who browsed to or otherwise attempted to access them. The Web site
      itself continued to be accessible. Exhibit D is a true and correct copy of what
      the website now shows visitors.

19.   I believe that the content of CodeIsFreeSpeech.com – including the
      suppressed digital instructions in the form of computer-aided design files or
      other code or instructions stored and displayed in electronic format as a
      digital model that may be used to program a three-dimensional printer to
 Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 6 of 22 PageID: 148




      manufacture or produce a firearm, firearm receiver, magazine, or firearm
      component – is protected by the United States Constitution.

20.   But for the challenged statutes, the challenged policies, practices, laws, and
      customs of, and the threat of prosecution by the New Jersey Office of the
      Attorney General, CIFS and all of its contents and files would have remained
      publicly-accessible, including to persons in the State of New Jersey.

I declare under penalty of perjury that the foregoing is true and correct.


Date: February 5, 2018

                                                     ___________________________
                                                           Brandon Combs
Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 7 of 22 PageID: 149
Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 8 of 22 PageID: 150
    Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 9 of 22 PageID: 151

        
       * Comments:  
       <<< 
       “Liberator (Download)­ The Liberator is a physible [sic], 3D­printable single shot handgun, the
       first such printable firearm design made widely available online, designed by Defense
       Distributed" 
        
       In order to comply with the temporary restraining order, the reported content must be taken
       down immediately.  
       >>>

       How can I contact a member of the Amazon EC2 abuse team or abuse
       reporter?  
       Reply this email with the original subject line.

       Amazon Web Services

       Amazon Web Services LLC is a subsidiary of Amazon.com, Inc. Amazon.com is a registered trademark of
       Amazon.com, Inc. This message produced and distributed by Amazon Web Services, LLC, 410 Terry Avenue
       North, Seattle, WA 98109­5210.




 
Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 10 of 22 PageID: 152
Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 11 of 22 PageID: 153

On 2019-02-02 12:25:03-08:00 Cloudflare wrote:

Cloudflare received an abuse report regarding:
codeisfreespeech.com

Please be aware Cloudflare is a network provider offering a reverse proxy, pass-through
security service. We are not a hosting provider. Cloudflare does not control the content of our
customers.

The actual host for codeisfreespeech.com are the following IP addresses. 208.82.143.90. Using
the following command, you can confirm the site in question is hosted at that IP address: curl -v
-H "Host: codeisfreespeech.com" 208.82.143.90/

Below is the report we received:

Reporter's Name: New Jersey Office of the Attorney General
Reporter's Email Address: dcjtipline@njdcj.org
Reporter's Telephone Number: 609-984-6500

Reported URLs:

       https://codeisfreespeech.com/code_files/liberator_complete.zip
       https://codeisfreespeech.com/code_files/ar15_lower_machining/instructions.pdf
       https://codeisfreespeech.com/code_files/ar15_80_percent_lower.zip
       https://codeisfreespeech.com/code_files/ar15_complete.zip
       https://codeisfreespeech.com/code_files/ar10_complete.zip
       https://codeisfreespeech.com/code_files/ruger_10-22_complete.zip
       https://codeisfreespeech.com/code_files/1911_complete.zip
       https://codeisfreespeech.com/code_files/vz58_complete.zip
       https://codeisfreespeech.com/code_files/beretta_92fs_complete.zip
       https://codeisfreespeech.com/checksum.txt
       https://codeisfreespeech.com/gun.png
       https://codeisfreespeech.com/

Reported Destination IPs:
{104.27.176.6,104.27.177.6,2606:4700:30::681b:b106,2606:4700:30::681b:b006}

Reported Destination Ports: {443/TCP}

Logs or Evidence of Abuse: This is a notice to Cloudflare that you are serving files consisting of
3D printable firearms in violation of NJ Stat. Ann. § 2C:39-9 3(I)(2). These files are accessible via
Cloudflare's New Jersey datacenter. You shall delete all files described within 24 hours or we
will be forced to press charges in order to preserve the safety of the citizens of New Jersey.


Please address this issue with your customer.

Regards,

Cloudflare Abuse
Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 12 of 22 PageID: 154
Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 13 of 22 PageID: 155
Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 14 of 22 PageID: 156
       Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 15 of 22 PageID: 157




CodeIsFreeSpeech.com is a publicly-available Web site for
truthful, non-misleading, non-commercial speech and
information that is protected under the United States
Constitution. The purpose of this project is to allow people
to share knowledge and empower them to exercise their
fundamental, individual rights. CodeIsFreeSpeech.com is a
project of Firearms Policy Coalition, Firearms Policy
Foundation, The Calguns Foundation, California
Association of Federal Firearms Licensees, and a number
of individuals who are passionate about the Constitution
and individual liberties. We wish to thank Cody Wilson
and Defense Distributed for their courage, passion,
innovation, and inspiration. CodeIsFreeSpeech.com and
its contents are for education and information purposes
only. Self-manufacturing or assembling a firearm may
require a permit or license. Some people may be
      Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 16 of 22 PageID: 158
prohibited under federal, state, and/or local laws.
Consult a licensed attorney for legal advice.

   You can send us a message here.
   Read our statement about our Code Is Free Speech
   project and CodeIsFreeSpeech.com here.
   You can make a tax-deductible donation to support this
   project here.
   Get Code Is Free Speech tee shirts / posters / etc. here.


    UPDATE: FEBRUARY 2, 2019
File access is currently restricted due to a threat
                  of prosecution.

Please Join FPC and follow FPC on Twitter and
Facebook for the latest news and updates. If you wish
to support this Code Is Free Speech project, you can
make a donation here.

Fight For Your Rights - Stand With Us!

   Donate to Firearms Policy Foundation
   Join Firearms Policy Coalition
   Donate to The Calguns Foundation
      Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 17 of 22 PageID: 159
   Donate to California Association of Federal Firearms
   Licensees
   Donate to Second Amendment Foundation
   Join Defense Distributed LEGIO




    GET CODE IS FREE SPEECH
            GEAR
All proceeds from CIFS gear goes to support pro-
Constitution programs to protected and advance individual
liberty!
 Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 18 of 22 PageID: 160




                 SHARE FREEDOM




CIFS redirects (for "tag-a-tyrant", etc.)
      Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 19 of 22 PageID: 161
This image is a Liberator gun -- but only when you run a
script, and then construct and assemble it:




    UPDATE: FEBRUARY 2, 2019
File access is currently restricted due to a threat
                  of prosecution.




                 KNOW YOUR RIGHTS

United States Constitution, Amendment I

Congress shall make no law respecting an establishment of
religion, or prohibiting the free exercise thereof; or
abridging the freedom of speech, or of the press; or the
       Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 20 of 22 PageID: 162
right of the people peaceably to assemble, and to petition
the government for a redress of grievances.

United States Constitution, Amendment II

A well regulated militia, being necessary to the security of
a free state, the right of the people to keep and bear arms,
shall not be infringed.

United States Constitution, Amendment IV

The right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches
and seizures, shall not be violated, and no warrants shall
issue, but upon probable cause, supported by oath or
affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.

United States Constitution, Amendment V

No person shall be held to answer for a capital, or
otherwise infamous crime, unless on a presentment or
indictment of a grand jury, except in cases arising in the
land or naval forces, or in the militia, when in actual
service in time of war or public danger; nor shall any
person be subject for the same offense to be twice put in
jeopardy of life or limb; nor shall be compelled in any
       Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 21 of 22 PageID: 163
criminal case to be a witness against himself, nor be
deprived of life, liberty, or property, without due process of
law; nor shall private property be taken for public use,
without just compensation.

United States Constitution, Amendment XIV

Section 1.

All persons born or naturalized in the United States, and
subject to the jurisdiction thereof, are citizens of the
United States and of the state wherein they reside. No state
shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States;
nor shall any state deprive any person of life, liberty, or
property, without due process of law; nor deny to any
person within its jurisdiction the equal protection of the
laws.

Section 5.

The Congress shall have power to enforce, by appropriate
legislation, the provisions of this article.
      Case 3:19-cv-04753 Document 1-11 Filed 02/05/19 Page 22 of 22 PageID: 164




©2018-2019 CodeIsFreeSpeech.com. All Rights Reserved.
